Part III   DETAILED ACTION  
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application has been examined.  Claims 1-5 are pending in this application. 

2.   The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.   Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Miyaji (2016/0044190) .


  With regard to claim 2,  Miyaji further teaches the image forming apparatus further includes a display unit (21) controlled by the printing control unit (12); and the printing control unit is configured to, when the judging unit judges that the image of the post-processing mark is present in the scan data (see, p[0006,0028-0029,0034,0039,0041 or 0043]) , display a selection screen on the display unit to cause a user to select whether to delete the image of the post-processing mark, when deleting the image of the post-

  With regard to claim 3,  Miyaji further teaches wherein the printing control unit (12) is configured to, when not deleting the image of the post-processing mark is selected in the selection screen, before causing the printing unit to start execution of printing, display a condition setting screen on the display unit to cause the user to set a
condition for a post-processing to be performed by the post-processing device (reads on figs. 9-11, when the user desires not to erase the marks further processing can be performed as location or setting positon) .

  With regard to claim 4,  Miyaji further teaches wherein: the post-processing to be performed by the post-processing device has a plurality of manners available, the plurality of manners being different from each other in arrangement of a place to be subjected to the post-processing ; and the condition setting screen is configured such that the user is able to select one of the plurality of manners to set the condition for the post-processing (reads on fig. 9, the post-processing such as punching holes in a document can have multiple advanced settings).



                                                    Conclusion  
4.   The prior art made of record and not relied upon is considered pertinent to 
applicant's disclosure. 
  Nishikawa (2017/031876) teaches an image forming apparatus that ensures reduced waste of recording sheet when performing trial printing.
 Nakai (2010/0172663) teaches an image forming device having a post processing function such as stapling and the ability to erase an image.
  Wilsher et al. (2010/0027076) teaches a method and system for semi automatic punch hole removal .
  
5.     Any inquiry concerning this communication or earlier communications from the examiner 
should be directed to Gabriel I. Garcia whose telephone number is (571) 272-7434. The 
Examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 PM. The fax phone 
number for this group is (571) 273-8300.       
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's

supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the 

organization where this application or proceeding is assigned is 571-273-8300.

    Information regarding the status of an application may be obtained from the Patent

 Application Information Retrieval (PAIR) system. Status information for published 

applications may be obtained from either Private PAIR or Public PAIR. Status 

information for unpublished applications is available through Private PAIR only. For 

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would  like assistance from a USPTO 



800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.

/Gabriel I Garcia/
Primary Examiner, Art Unit 2676
February 10, 2021